Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 1 of 16 PageID: 499




                     Exhibit 1
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 2 of 16 PageID: 500

                                                                                Page 1 of 7




                                    June 18, 2020

Via email

Robert Frazer, AUSA
Naazneen Bashir Khan, AUSA
United States Attorney’s Office
970 Broad Street
Newark, NJ 07102


              Re:    USA v. Michael Healy
                     18-cr-703 (JMV)


                     Brady Demand Letter


Dear Mr. Frazer and Ms. Khan:

     Michael Healy (Healy) was indicted for three death-eligible
murders. The government’s Rule 16 discovery, so far, consists of
614 GB of data which includes PDF, video and audio files.

     The government is obligated pursuant to Brady v. Maryland,373
U.S. 83 (1963), United States v. Bagley, 473 U.S. 667 (1985), and
Kyles v. Whitley, 514 U.S. 419 (1995) to turn over to the defendant
the following:

(1) information that would exonerate the accused;
(2) exculpatory information;
(3) information that would lessen the punishment;
(4) all material impeachment of the government’s evidence or
witnesses; and
_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 3 of 16 PageID: 501

                                                                               Page 2 of 7

(5) any evidence that would support a valid defense.

     We have spent the past seven months, along with our client,
reviewing the discovery. We have reviewed enough of it to be able
to state that we do not believe the government has fully complied
with its Brady obligations. That belief is based upon the following
factors: (1) the theory of the case as alleged in the indictment,
(2) the large number of alleged co-conspirators, (3) the six-year
duration of the RICO conspiracy, (4) the multi-state expanse of
the conspiracy, (5)the large number of law enforcement agencies
involved in the investigation of this case, and (6) persons other
than Healy who may have had a motive to kill the victims.

     The following is a partial synopsis of the evidence we have
encountered in our review of the discovery with a focus on the
evidence pertaining to Healy.

The Indictment

     The indictment alleges that Healy is the leader of the “Healy
DTE” a large multi-state drug trafficking organization formed by
Healy in 2014 and that Healy killed Teddy and Joey because he
believed that they had become government informants against him.
The third murder victim was an innocent victim, mistakenly
misidentified by his killers as Teddy.

“Teddy”

     In 2014 Teddy was the subject of a Union County criminal
investigation. At the time he was 40 years old and a convicted
felon who had served time in state prison. A large quantity of
drugs was seized from his house during the execution of a search
warrant. Teddy was arrested and charged with first degree drug
charges, exposing him to 40+ years in prison. Teddy ultimately
agreed to become a cooperator, presumably to avoid risking the
possibility of spending the rest of his life in prison.

       We assume, based on our experience, that Teddy was told by
your office and/or the State prosecutors that any reduction in his
sentence would be a function of the level of assistance he provided
to the government. The more drug dealers and drugs he helped law
_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 4 of 16 PageID: 502

                                                                                Page 3 of 7

enforcement get off the streets, the greater his sentence would be
reduced and if his assistance was good enough he could possibly
get probation or granted immunity.

Joey

     Joey was a convicted felon and member of the Latin Kings, a
violent street gang with a substantial foothold in Newark and the
surrounding towns. Joey was an active drug dealer and associated
with Teddy.

No direct evidence

     The government’s theory against Healy is simple: the three
victims were killed because Healy thought they were cooperating
against him and the Healy DTE. Despite this simple theory, we have
yet to encounter direct evidence that proves Healy either committed
the murders or that he conspired to commit any of the murders.
Additionally, we have yet to find direct evidence to prove Healy
committed the killings because he thought the victims were
cooperating against him.

     We assume that in order to prove its case, the government
will rely on circumstantial evidence provided by the testimony of
multiple cooperating witnesses.

     Testimony from cooperators, if believed by the jury, could
lead to Healy’s conviction and to a possible death sentence. It is
common knowledge that defendants are routinely convicted based
upon the testimony of cooperators. Conversely, if the jury thought
the cooperators were lying, it could lead to Healy’s acquittal or
to a sentence of life imprisonment (in the event the case went to
a penalty phase).

     A trial defense that Healy might pursue is: the victims were
killed by a person(s)unrelated to Healy and by a person(s) who had
a motive(s) totally unrelated to Healy. The more evidence to
support this defense the greater the likelihood that Healy could
raise reasonable doubt in the minds of the jurors, possibly
avoiding being convicted or avoiding being sentenced to death.

_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 5 of 16 PageID: 503

                                                                                Page 4 of 7

     In reviewing the discovery we have yet to find any “smoking
gun” linking Healy to the killings. We found no DNA, ballistics,
fingerprints, video, recorded phone calls, text messages, social
media, or cell phone data which directly link Healy to the killings
or to the existence of the “Healy DTE”.

     The lack of direct evidence against Healy is pointed out to
underscore the importance of what we have characterized as
“circumstantial Brady evidence”. Circumstantial evidence is an
extremely powerful tool in the government’s trial arsenal.
Likewise, it can be just as important a defense tool for a
defendant, especially a defendant facing a capital prosecution.
Any circumstantial evidence that can be used by Healy to suggest
to a jury that he did not kill or conspire to kill the victims and
any circumstantial evidence that can be used by him to suggest
that he was not the leader of a DTE is what we consider
“circumstantial Brady evidence” which must be turned over to the
defendant immediately.

     Based upon the legal principles and potential defenses set
forth above, Healy demands that the government immediately turn
over to him the following discovery:

Brady Demand #1

Immediate production of evidence (direct or circumstantial) that
someone other than Healy killed any of the victims.

Brady Demand #2

Immediate production of evidence (direct or circumstantial)
that someone other than Healy had a motive to kill any of the
victims.

Brady Demand #3

Immediate production of all statements of Teddy, whether written,
electronic, or memorialized in reports, during his time as a
cooperator (time as a cooperator is meant include statements made
by Teddy before he was signed on as a cooperator) in any federal

_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 6 of 16 PageID: 504

                                                                                Page 5 of 7

or state investigation regardless of who Teddy may have been
attempting to cooperate against.

Brady Demand #4

All reports        which     reference      any    activities       of    Teddy     as   a
cooperator.

Brady Demand #5

The names of all persons Teddy cooperated against.

Brady Demand #6

The names of all persons that Teddy attempted to cooperate against.

Brady Demand #7

Reports from any law enforcement agent or agency which reference
any cooperation efforts by Teddy.


Brady Demand #8

Any reports or evidence of any kind which detail the evolution and
the operation of a drug trafficking organization (DTE) potentially
led by Teddy.

Brady Demand #9

Any reports or evidence of any kind which detail the evolution and
the operation of the HEALY DTE, specifically including any evidence
that Healy was the leader of the Healy DTE as charged in the
indictment.

Brady Demand #10

Any evidence that suggests the three killings alleged in the
indictment were not related.


_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 7 of 16 PageID: 505

                                                                                Page 6 of 7

Brady Demand #11

The first-in-time law enforcement report that uses the terminology
“the Healy DTE”.

Brady Demand #12

Any evidence of Matt Robinson’s drug trafficking activities which
are separate and apart from the alleged Healy DTE.

Brady Demand #13

Any evidence of Michael Dolias’s drug trafficking activities which
are separate and apart from the alleged Healy DTE.

Brady Demand #14

Any evidence of legitimate sources of income earned by Healy during
the time span of the indictment.

Brady Demand #15

Any evidence related to the use of the airplane referenced in the
indictment suggesting that it was being used for activities outside
of the Healy DTE.


Brady Demand #16

Any evidence that would suggest that any of Healy’s co-defendants
were engaged in separate drug distribution conspiracies and/or
separate murder conspiracies than the conspiracies charged in the
indictement.

Brady Demand #17

Any statements obtained in a proffer given by co-defendant
Leevander Wade which were presented to the grand jury. (If evidence
of this type exists, it would be grounds for dismissal of the
indictment.)

_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 8 of 16 PageID: 506

                                                                                Page 7 of 7

Brady Demand #18

All Giglio material for Teddy and Joey.


Brady Demand #19

All evidence related to Joey’s involvement with the Latin Kings,
including but not limited to law enforcement reports and gang
intelligence reports.


Brady Demand #20

All reports from involving law enforcement activity at 293 Ampere
Parkway, Bloomfield, NJ.


Brady Demand #21

Any evidence that Ben Rappaport legally or illegally purchased or
used firearms, not limited to the Smith & Wesson M&P 556 rifle
referenced in the indictment.


     We thank you for your anticipated cooperation in providing
the above requested information in an expeditious as possible
manner.

                                   Very truly yours,

                                   /s/Thomas Ambrosio
                                   /s/Stephen Turano
                                   Thomas Ambrosio
                                   Stephen Turano

cc:    Michael Healy (via regular mail)




_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 9 of 16 PageID: 507




                              June 25, 2020

Via email

Robert Frazer, AUSA
Naazneen Bashir Khan, AUSA
United States Attorney’s Office
970 Broad Street
Newark, NJ 07102


            Re:   USA v. Michael Healy
                  18-cr-703 (JMV)


                  Brady Demand Letter – Additional Request


Dear Mr. Frazer and Ms. Khan:

     Please accept this letter as a supplement to our June 18,
2020 Brady demand letter.

     Please provide us with the June 18, 2018 audio/video statement
of Steven Cappiello. Cappiello gave a statement that Teddy was
killed by a person named “Corn roll”. That statement is
discoverable pursuant to Brady and its progeny.

     Attached for your convenience are 2 pages               in discovery
referencing Cappiello’s statement and the fact               that it was
recorded.


     We thank you for your anticipated cooperation in providing
the above requested information in an expeditious as possible
manner.
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 10 of 16 PageID: 508

                                                                                Page 2 of 2



                                   Very truly yours,

                                   /s/Thomas Ambrosio
                                   /s/Stephen Turano
                                   Thomas Ambrosio
                                   Stephen Turano

Attachment

cc:    Michael Healy (via regular mail w/o attachment)




_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 11 of 16 PageID: 509



Relevant                                                       U.S. Department of Justice
                                                               United States Attorney
                                                               District of New Jersey


Robert L. Frazer                                               970 Broad Street, Suite 700     Direct Dial: (973) 645-2897
Assistant United States Attorney                               Newark, New Jersey 07102         Facsimile: (973) 645-3497
                                                                                                  robert.frazer@usdoj.gov




                                                               September 17, 2020

Thomas Ambrosio, Esq.
Stephen Turano, Esq.

           Re:        United States v. Michael Healy.
                      Crim. No. 18-703 (JMV)
Dear Counsel:

       The Government makes the following disclosures pursuant to its continuing duties under
the Court’s Order For Discovery and Inspection, Rule 16(a) of the Federal Rules of Criminal
Procedure and Brady v. Maryland, 373 U.S. 83 (1963), and in response to your letter dated June
18, 2020. The Government will comply with its Brady obligations on a continuing basis. The
Government by this production does not concede any of this information constitutes “Brady
material,” but turns this information over in an abundance of caution, recognizing that the
Government’s standard in this area goes beyond what is required by Brady 1:

            Brady Demand (“BD”) #1:

            The Government is not aware of any additional evidence responsive to this demand. See
            discovery for homicide incidents regarding other investigative leads followed up on by
            law enforcement looking at potential suspects other than Mr. Healy.

            BD #2:

            This demand is overbroad and speculative. The Government could not be in a position to
            determine whether someone was “motivated” to kill the victims.

            BD #3:

            Statements of Aristedes Stadiroudis (“Teddy”) given to the Union County Prosecutor’s
            Office and the DEA during his cooperation have been provided in discovery. The
            Government is not in possession of any other reports regarding Teddy cooperating with
            law enforcement prior to 2017. Though not required to do so, the Government made


1
  Justice Department policy recognizes that a fair trial will often include examination of relevant exculpatory or
impeachment information that is significantly probative of the issues before the court but that may not, on its own,
result in an acquittal or, as is often colloquially expressed, make the difference between guilt and innocence. As a
result, this policy requires disclosure by prosecutors of information beyond that which is "material" to guilt as
articulated in Kyles v. Whitley, 514 U.S. 419 (1995), and Strickler v. Greene, 527 U.S. 263, 280-81 (1999).
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 12 of 16 PageID: 510



      inquiries with the Union County Prosecutor’s Office to see if any such reports from
      before 2017 existed within that office. UCPO personnel stated no such reports exist.

      BD #4:

      DEA reports regarding Teddy’s cooperation with DEA, including information regarding
      cooperation on matters other than Healy have been provided in discovery.

      BD #5:

      See DEA reports already provided in discovery.

      BD #6:

      See DEA reports already provided in discovery.

      BD #7:

      This is overbroad. All reports pertaining to Teddy’s cooperation during the time period
      of the charged conspiracy known to the Government and in the Government’s possession
      have been provided.

      BD #8:

      Any information regarding bad acts or prior convictions pertaining to Teddy is not Brady
      material.

      BD #9:

      Any such information is not Brady material. All discoverable reports regarding “the
      evolution and the operation” of the Healy DTE have been turned over. Any Jencks
      material related to Healy’s involvement in the Healy DTE will be turned over at the time
      prescribed by statute. .

      BD #10:

      There is no direct evidence the murders were not related. However, early in the
      investigations of the charged homicides, local law enforcement did investigate other
      avenues as detailed in reports previously turned over in discovery. Investigation into the
      murder of Juan Santos Martinez, for example, centered around his family before
      evidence was developed leading to the charges in this case. See reports already provided.
      In the Joey Colon murder, as contained in the reports previously turned over, law
      enforcement originally looked into ties he or his family may have had with local gangs
      before evidence was developed leading to the charges in this case.




      BD #11:
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 13 of 16 PageID: 511



      The Healy “DTE” is a term used for charging the Indictment. A “Drug Trafficking
      Enterprise” defines the organization charged in the RICO charges in this case. The
      Government is unaware of any law enforcement report using that specific term.

      BD #12:

      Any such information does not constitute Brady material.

      BD #13:

      Any such information does not constitute Brady material.

      BD# 14:

      Evidence of “legitimate” income is not Brady material.

      BD #15:

     Any information that the airplane was used for activities other than drug activity, in
     addition to drug activity, is not Brady material.

      BD #16:

     Any information that Healy’s co-conspirators were also involved with other murders, not
     charged in the Indictment, is not Brady material. Information that co-conspirators sold
     drugs separate and apart from the Healy drug conspiracy is not Brady material.

      BD # 17:

      No statements made by Leevander Wade were presented to the Grand Jury.

      BD # 18

      Bad acts or prior convictions of the murder victims are not discoverable at this time, do
      not constitute Brady material, and may not be admissible at trial under the prevailing
      case law.

      BD #19:

      See homicide reports for Joey Colon murder previously turned over. The Government is
      not in possession of any other reports regarding Joey Colon’s possible involvement in
      the Latin Kings street gang.

      BD # 20:

      All relevant reports involving activity at 293 Ampere Parkway in the Government’s
      possession have been turned over.

      BD # 21:
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 14 of 16 PageID: 512



      Any such information, if it exists, would not constitute Brady material and would not be
      discoverable at this time.



                                                  Respectfully Submitted,

                                                  CRAIG CARPENITO
                                                  United States Attorney




                                          BY:     ROBERT L. FRAZER
                                                  Assistant U.S. Attorney
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 15 of 16 PageID: 513
                                                               Received
                                                               October 12, 2020
Case 2:18-cr-00703-JMV Document 95-1 Filed 11/19/20 Page 16 of 16 PageID: 514
